United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-5269                                                  September Term, 2020
                                                             FILED ON: MARCH 15, 2021

LAWYERS UNITED INC. AND EVELYN AIMEE DEJESUS,
                   APPELLANTS

v.

UNITED STATES, ET AL.,
                    APPELLEES


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:19-cv-03222)


       Before: TATEL and PILLARD, Circuit Judges, and SENTELLE, Senior Circuit Judge.

                                        JUDGMENT

    This appeal from the United States District Court for the District of Columbia was considered
on the record and on the briefs of the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j).
The Court has accorded the issues full consideration and has determined that they do not warrant
a published opinion. See D.C. Cir. R. 36(d). It is

     ORDERED and ADJUDGED that the judgment of the district court be AFFIRMED.

    Substantially for the reasons contained in our court’s decision in National Ass’n for
Advancement of Multijurisdiction Practice v. Howell, 851 F.3d 12 (D.C. Cir. 2017), the district
court properly granted appellees’ motion to dismiss and denied their motion for reconsideration,
and appellants have not shown any other reversible error.

     The Clerk is directed to withhold issuance of the mandate herein until seven days after
resolution of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. Rule 41.
      FOR THE COURT:
      Mark J. Langer, Clerk

BY:   /s/
      Daniel J. Reidy
      Deputy Clerk